Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
                                                                                                                                                                                                        All rejections of record are withdrawn and a new set of rejections is being made to address the amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,14,20-21,31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (WO 2010005995) in view of Mendrick (US 20070015147) and Grace “Lipopolysaccharide in liver injury:  molecular mechanisms of Kupffer cell activation” Am J Physiol. Gastrointestinal Liver Physiol 283 (2002).

st full paragraph); wherein the hepatocytes co-culture comprises hepatocytes and stromal cells (Abstract, Page 9, 1st full Paragraph, Page 19) as in instant Claim 1,
While Bhatia briefly discusses the system can be used for toxicity studies (Page 2), it does not dive into more detail concerning how these toxicity studies are carried out or when specific agents are added.  However, Mendrick teaches a toxicity study involving liver cell culture in which various agents can be added at several different time points to the liver cell culture and the culture samples assayed/hepatotoxicity measured in order to determine whether toxicity occurred as a result of adding the agent (Abstract, Paragraphs 155 and 190).  Paragraph 79 teaches that the system of Mendrick can study agents that produce inflammatory responses.  A test agent that is introduced can also satisfy the limitation of being an inflammation inducing agent as well.  The claims do not specifically state that two distinct agents must be added at different time points.  Therefore, it is permissible for the test agent and the inflammatory inducing agent to be the same thing  as in instant Claims 1,33
Mendrick tests various agents that can cause inflammatory responses (Paragraph 79).  Mendrick acknowledges that LPS causes inflammation (Paragraphs 54-56).  Mendrick does not expressly mention that LPS is one of the agents tested.  However, it would have been obvious to have tested LPS using the diagnostic system of Mendrick because LPS can cause liver damage/hepatocyte toxicity (Abstract as discussed in Grace).  One of the main purposes of the liver is to remove LPS from the body (1st paragraph).  Therefore, it would be an important agent to study using the as in instant Claim 1,21
 “Section II Micropatterned Co-Culture (Pages 18-21)” utilizes human cells in the in-vitro co-culture system and it would have been obvious to have used human cells when studying pathologies/drug interactions that affect humans specifically as in instant Claim 14.
	Paragraph 108 states, “the use of the micropattern technology in combination with a bioreactor system allows for the development of microarray bioreactors.  The bioreactor utilizes co-cultures of cells in which at least two types of cells are configured in a bounded geometric pattern on a substrate.  Such micropatterning techniques are useful to modulate the extend of heterotypic and homotypic cell-cell contacts.  In addition, co-cultures have improved stability and thereby allow chronic testing (e.g. chronic toxicity testing as required by the Food and Drug Administration for new compounds) (Page 28, 2nd paragraph) as in instant Claim 31
Mendrick teaches wherein the inflammation-inducing agent is selected from the group consisting of a pharmaceutical agent (Paragraph 79) as in instant Claim 20
Mendrick teaches that LPS (an agent) can produce immune mediated effects (Paragraphs 54-56) as in instant Claim 32.
In paragraph 155, Mendrick teaches that such agents can be added at many time points.  A person of ordinary skill in the art would have been expected to have as in instant Claim 34.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,3,9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (WO 2010005995) in view of Mendrick (US 20070015147), Grace “Lipopolysaccharide in liver injury:  molecular mechanisms of Kupffer cell activation” Am J Physiol. 283 (2002) Gastrointestinal Liver Physiol 283 (2002), and Witek “Co-culture of hepatocytes and Kupffer cells as a model for liver inflammation” 2010 Life Technologies 

Bhatia, Mendrick, and Grace apply as above.  Bhatia teaches a co-culture system that can use a combined culture of hepatocytes and stromal cells which can be used as an in-vitro model to study drug metabolism and toxicity(Abstract; Page 19). Bhatia further describes the co-culture system on the bottom of Page 19 which states, “The parenchymal cell-stromal cells co-cultures utilize defined bounded geometries defining cell types. Using microfabrication tools, micropatterned configuration (from single cellular islands to large aggregates) outperform randomly distributed co-cultures. Amongst the micropatterned configurations that were engineered, a balance of 

In one aspect, micropatterned cultures comprising cellular islands of parenchymal cells and stromal cells are used. In this aspect a substrate is modified and prepared such that stromal cells are interspersed with islands of parenchymal cells. Using microfabrication techniques modified, for example, from the semiconductor industry, the substrate is modified to provide for spatially arranging parenchymal cells (e.g. human hepatocytes) and supportive stromal cells (e.g. fibroblasts) in a miniaturizable format. The spatial arrangements can be a parenchymal cell type comprising a bounded geometric shape. The bounded geometric shape can be any shape (e.g. regular or irregular) having dimensions defined by shape (e.g. diameter, width, length, and the like). The dimensions will have a defined scale based upon their shape such that at least one distance from one side to a substantially opposite side is about 200-800um (e.g. wherein the shape is rectangular or oval, the distance between one side to an opposite side is 200-800 um). For example, parenchymal cells (e.g. hepatocytes) can be prepared in circular islands of varying dimensions (e.g. 36 um, 100um, 490um, 4.8mm, 12.6mm in diameter; typically about 250-750 um) surrounded by stromal cells (e.g. fibroblast such as murine 3T3 fibroblasts) or other materials (bottom of Page 19 to first paragraph of Page 20). Page 16, the reference specifically states that immune cells can be added to the co-culture system. In some embodiment, multiple immune cells may be incorporated into the cell-culture system (e.g. B-cells, Kupffer cells, macrophages, etc) (Page 16, paragraph 2) as in instant Claim 3a

Claim 3 states  wherein “ratio of hepatocytes to Kupffer cells added to the micro-patterned co-culture corresponds to the ratio of cells in an inflamed state of the liver.”  There are different levels of inflammation that can occur, there can be very minor inflammation or significant inflammation in such a model system so the ratio range of the cells is being viewed as being very broad by examiner.  Furthermore, the ratio of hepatocytes to Kupffer cells used in the Witek reference article is 1:0.5 aka 2:1 which is nearly identical to the claimed range of 1:0.4.  A person of ordinary would have been expected to have optimized such a ratio as in claims 3b and 9.  
 Dependent Claims as taught by Bhatia 
The last paragraph of page 4 states that the culture period can last over 2 weeks which is similar to 17 days.  Since the claimed micropatterned structure is the same as what is disclosed in Bhatia, it would be expected that the model taught in Bhatia would also survive for at least 17 days and be able to support other cell types such as Kupffer cells as in instant Claim 15.
.


Claims 1 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (WO 2010005995) in view of Mendrick (US 20070015147), Grace “Lipopolysaccharide in liver injury:  molecular mechanisms of Kupffer cell activation” Am J Physiol. Gastrointestinal Liver Physiol 283 (2002), and Pampaloni (Three-Dimensional Cell Cultures in Toxicology)

Bhatia, Mendrick, and Grace apply as above.  Mendrick teaches that loss of viability is often an indicator of hepatocyte toxicity (Paragraph 48)  None of the references teach measuring cell viability of the cells after exposure to an agent using a maximal inhibitory concentration standard IC50 (Page 123 of Pampaloni).  However, at the time of applicants’ filing, it was known that cell viability could be measured using the maximal inhibitory concentration IC50 (Page 123).  Because this is a well-known/established method, it would have been obvious to have determined cell viability using this method in the toxicity assay of Mendrick using the co-culture system of Bhatia.




Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657